PER CURIAM.
We reverse the summary denial of Appellant’s rule 3.850 motion for post-conviction relief as to one of its multiple claims.
Appellant asserts in ground four that counsel was ineffective for failing to object to a departure sentence entered without written reasons. The order does not include or attach portions of the record conclusively showing that the appellant is not entitled to relief.
Appellant’s allegation that his attorney was ineffective, for failing to object to a departure sentence not accompanied by written reasons, is legally sufficient. See Moore v. State, 747 So.2d 427 (Fla. 2d DCA 1999).
Therefore, as to this ground, we reverse with direction to the trial court to either attach portions of the record refuting Appellant’s claim or to hold an evidentiary hearing. In all other respects, the order is affirmed.
POLEN, C.J., STONE and HAZOURI, JJ., concur.